                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ANDRE J. HUNT,                                  )    CASE NO. 1:17CV1444
                                                )
                       Plaintiff,               )    MAGISTRATE JUDGE
                                                )    WILLIAM H. BAUGHMAN, JR.
v.                                              )
                                                )
FRANK SUNDQUIST, et al.,                        )
                                                )
                       Defendants.              )    ORDER


                                               I.

         On November 18, 2019, trial begins in this case, which involves the alleged use of

excessive force against Andre J. Hunt as a pretrial detainee in the Ashtabula County Jail.

On November 12, 2019, Mark Ashcraft, one of the defendants in the case whom Hunt

accuses of having failed to come to his rescue, filed a motion to bifurcate the punitive

damages phase of trial. 1 On November 15, 2019, I issued a non-document order denying

that motion. This order explains my decision.


                                               II.

         A motion to bifurcate like Ashcraft’s finds legal support under Fed. R. Civ. P. 42(b),

which provides:

            (b) Separate Trials. For convenience, to avoid prejudice, or to

1
     ECF #89.

                                               1
           expedite and economize, the court may order a separate trial of one or
           more separate issues, claims, crossclaims, counterclaims or third-
           party claims. When ordering a separate trial, the court must preserve
           any federal right to a jury trial.

           Ashcraft bases his motion on two key assumptions. In the event the jury finds for

Hunt on the issue of liability, Ashcraft assumes the jury will award only nominal damages,

and the jury will then turn to punitive damages to reward Hunt. 2

           Hunt objects to Ashcraft’s bifurcation motion on a number of grounds. 3 He

contends that his case is not so exceptional or complicated as to warrant the suggested

bifurcation, though he does not deny that I have the discretion to order bifurcation. 4 He

raises concerns over inconvenience to witnesses, and notes that at least some overlap in the

narrative and evidence exists on liability and punitive damages. 5 As a result, minimal if

any time savings will result—in fact more time might be needed to conduct a bifurcated

trial. 6

           Ashcraft’s co-defendant, Frank Sundquist, did not join in the motion.        The

arguments Ashcraft makes in support, though, would seem to favor Sundquist’s position

as well.


                                               III.

           The law governing a trial court’s ability to bifurcate a trial is well-settled on



2
  Id. at 2.
3
  ECF #94.
4
  Id. at 1.
5
  Id. at 3.
6
  Id. at 4.

                                                2
numerous points. Key among them is the trial court’s discretion. “The language of Rule

42(b) places the decision to bifurcate within the discretion of the district court.” 7 While

only one of Rule 42(b)’s criteria needs to be met to justify bifurcation 8 and I can bifurcate

a trial sua sponte, 9 any decision is “dependent on the facts and circumstances of each

case.” 10

       The parties’ proposed joint and separate jury instructions provide a rough roadmap

for the upcoming trial. Their instructions suggest that Hunt will be urging the jury to

consider not only punitive damages, but compensatory, nominal, and presumed damages

as well. To make straight on Hunt’s roadmap those avenues to various sorts of damages is

the task his counsel face. I am confident they are up to it. And I am similarly confident in

looking at their own proposed jury instructions on damages that the two individuals Hunt

has sued will put up as many roadblocks as possible. They may even try to persuade the

jury that the avenues Hunt invites them to explore are nothing but dead-ends. I’ll leave

strategy to able counsel.

       With this rough roadmap in mind, however, the last point Hunt makes in opposition

to Ashcraft’s motion tilts the scale against bifurcation—that “nominal, compensatory,

presumed and punitive damages … will turn on the same evidence.” 11 Counsel may well



7
  Saxion v. Titan-C-Manufacturing, Inc., 86 F.3d 553, 556 (6th Cir. 1996) (citing Davis v.
Freels, 583 F.2d 337, 343 (7th Cir. 1978)).
8
  Saxion, id. (citing MCI Communications Corp. v. American Telephone & Telegraph Co.,
708 F.2d 1081, 1177 (7th Cir.), cert. denied, 464 U.S. 891 (1983)).
9
  Saxion, id.
10
   Id. (citing Idzojtic v. Pennsylvania R. Co., 456 F.2d 1228 (3d Cir. 1972)).
11
   ECF #94, at 6.

                                              3
have tipped their hand here as to their strategy, but I have no reason to doubt they will take

this approach. With that said and given the fact that neither side expects this trial to take

more than several days, bifurcation of the sort Ashcraft seeks cannot achieve any of the

objectives set forth in Rule 42(b).


                                             IV.

       For the reasons sets forth above, I deny Ashcraft’s motion to bifurcate the punitive

damages phase of the upcoming trial.

       IT IS SO ORDERED.



Dated: November 18, 2019                   s/ William H. Baughman, Jr.
                                           United States Magistrate Judge




                                              4
